Title: To Thomas Jefferson from John Avery, 20 November 1802
From: Avery, John
To: Jefferson, Thomas


          
            Sir— 
            Boston Novemr 20th 1802
          
          Agreeable to the direction of the Legislature I have the honor to transmit your Excellency one set of the Maps of the Commonwealth of Massachusetts, for your own use. I have delivered them to the care of the honorable Mr Varnum.—
          I have the honor to be Your Excellency’s most obedient & very humble Servant
          
            John Avery Secy:
          
        